Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 01, 2014.  Please inform the examiner of any related cases, pending, allowed or abandoned.  It is noted that quillaja is also known as soap bark.
Applicant’s election without traverse of Group I, claims 28-41, in the reply filed on 7/14/22 is acknowledged.

	Claims 28-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to composition with all natural components without significantly more. The claims recite a composition comprising mineral clay, silica, beta-glucan, mannans, a microbe, yucca, quillaja, a chromium compound, an endoglucanohydrolase, a vitamin, a plant extract, and in an animal food. This judicial exception is not integrated into a practical application because the claims are directed to the composition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition of all natural components.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, none of the components have been markedly changed.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are drawn to the composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, no additional elements are claimed.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Forsberg in view of each of Scarbrough, Tricarico, Pen, and Farmer.
Forsberg (8,236,303) entitled "Use of Beta-1,3-(4)Endoglucanohydrolase…" teaches in the abstract, feed a composition to a mammal or avian species containing endoglucanohydrolase, beta-glucan, diatomaceous earth, mineral clay, and glucomannan to augment immune function.  In column 6 second paragraph the composition contains 40 – 92% mineral clay, 1 – 40% diatomaceous earth, and 1 – 20% yeast cell wall extract.  In column 5 last full paragraph, the diatomaceous earth has 95% silica which works out to 0.95% - 38% silica.  And in column 5 last paragraph bridging to column 6, the yeast cell was extract is a source of beta-glucan and mannans, containing approximately 25% of each, which is then 0.5 – 1-% beta-glucans and mannans.
The claims differ from Forsberg in that composition further includes microbes, yucca, quillaja, vitamins, and a chromium compound.
Scarbrough (2010/0143508) entitled "Limonene and Yucca Medical Compound for Treating Human Diseases and Conditions" teaches in the abstract, a compound for treating a variety of diseases and boosting the immune system comprising yucca extract.  In paragraph 9 yucca powder is used an animal feed additive with various benefits.

Tricarico (2011/0200705) entitled "Ruminant Dietary Supplement Compositions and Methods of Manufacturing and Using the Same" teaches in paragraph 71, a dietary supplement for combining with animal foodstuffs, which includes vitamins, chromium chloride or picolinate, and vitamin D.  
Pen (Animal Feed Science and Tech) entitled "Effects of Yucca schidigera and Quillaja Saponaria Extracts on in vitro Ruminal Fermentation and Methane Emission" teaches in the abstract, Yucca and Quillaja in the diet or ruminants have antiprotozoal activity.
Farmer (6,849,256) entitled "Inhibition of Pathogens by Probiotic Bacteria" teaches in column 4 first full paragraph, inhibiting pathogens in animals with Bacillus coagulans in a carrier.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition of Forsberg with endoglucanohydrolase, mineral clay, silica, beta-glucan and mannans, and to further include probiotics, yucca, quillaja, chromium compounds and vitamins, because the secondary references above teach the benefits of these additional components in animal feed.  Regarding the broad ranges of proportions of components claimed, the references teach ranges of each component in animal feed that are encompassed by those claimed.  Further, no criticality is seen in the claimed proportions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 28 line 3 and all occurrences, "a direct-fed microbial" is queried as to how it would be fed.  Claims 29, 33 and 34 fail to further limit the claim they depend from.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Costigan (15/878,761 or 2018/0206528) teaches an animal feed supplement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655